

115 HR 4597 IH: College Loan Deferment for Recovery Act
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4597IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. MacArthur (for himself, Ms. Esty of Connecticut, Mr. Foster, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to allow for the deferment of certain student loans
			 during a period in which a borrower is enrolled in a drug treatment
			 program.
	
 1.Short titleThis Act may be cited as the College Loan Deferment for Recovery Act. 2.Student loan deferment for borrowers enrolled in a drug treatment program (a)Direct LoansSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following:
					
						(3)Deferment for borrowers enrolled in a drug treatment program
 (A)Effect on principal and interestA borrower of a loan made under this part who meets the requirements of subparagraph (B) shall be eligible for a deferment, during which periodic installments of principal need not be paid, and interest shall not accrue.
 (B)EligibilityA borrower of a loan made under this part shall be eligible for a deferment during— (i)any period in which such borrower is enrolled in a drug treatment program; and
 (ii)the 30 days after such period. (C)Drug treatment program definedIn this paragraph, the term drug treatment program means a program certified or licensed by a State to provide drug treatment in the State.
 (D)ApplicabilityThis paragraph shall apply with respect to loans— (i)made on or after the date of the enactment of this paragraph; or
 (ii)in repayment on the date of the enactment of this paragraph.. (b)Terms of Federally Insured Student LoansSection 427(a)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1077(a)(2)(C)) is amended—
 (1)in clause (ii), by striking ; or and inserting a semicolon; (2)in clause (iii), by inserting or after the semicolon; and
 (3)by inserting after clause (iii) the following:  (iv)in which the borrower is enrolled in a drug treatment program (as defined in section 455(f)(3)(C)), and the 30 days after such period..
 (c)FFEL programSection 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is amended—  (1)in clause (iii), by striking or (II); or and inserting or (II);;
 (2)in clause (iv), by inserting or after the semicolon; and (3)by adding at the end the following:
					
 (v)during which the borrower is enrolled in a drug treatment program (as defined in section 455(f)(3)(C)), and the 30 days after such period;.
 (d)Federal Perkins loansSection 464(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(2)) is amended— (1)in subparagraph (A)—
 (A)in clause (iv), by striking ; or and inserting a semicolon; (B)in clause (v), by inserting or after the semicolon; and
 (C)by inserting after clause (v) the following:  (vi)during which the borrower is enrolled in a drug treatment program (as defined in section 455(f)(3)(C)), and the 30 days after such period;.
 (e)Interest on unsubsubsidized Stafford LoansSection 428H(e)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078–8(e)(2)) is amended— (1)in subparagraph (A), by striking Interest and inserting, Except as provided in subparagraph (C), interest; and
 (2)by adding at the end the following:  (C)Interest shall not accrue on a loan deferred under section 428(b)(1)(M)(v) or 427(a)(2)(C)(iv)..
 (f)ApplicabilityThe amendments made by this Act shall apply with respect to loans— (1)made on or after the date of the enactment of this Act; or
 (2)in repayment on the date of the enactment of this Act. 